Citation Nr: 1311473	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury

2.  Entitlement to service connection for a residuals of neck injury.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from March 1987 to July 1993.  Thereafter, the Veteran served in the Georgia Army National Guard with various periods of active duty for training (ACDUTRA) to include from June 12, 2004 to June 26, 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
	
The Veteran requested a Travel Board hearing in the April 2007 substantive appeal.  Thereafter, the Veteran indicated that he wanted a video conference hearing.  A letter sent to the Veteran dated in January 2013 reveals that he was scheduled for a video conference hearing in March 2013.  The Veteran responded to the letter indicating that he requested that his hearing be canceled and a decision to be made based on the evidence of record.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed service connection claims for a left shoulder and neck disability as a result of an injury during active military service.  The evidence of record shows that the Veteran injured his left shoulder in June 2004 while on active duty for training (ACDUTRA) with the Army National Guard.  The Veteran's Army National Guard treatment records and VA treatment records indicate that the Veteran has reported pain in the left shoulder and neck since the incident in June 2004.  A VA treatment dated in March 2007 indicates that the Veteran's left shoulder pain is related to spasms of the trapezius muscle and sternocleidomastoid.  A March 2007 VA treatment record also diagnosed the Veteran with degenerative disc disease at C6/C7.  The VA examiner in April 2010 determined that the clinical evaluation of the shoulder and neck were normal and that other than pain no disability was noted.  The examiner also observed that the only abnormality is some fullness in the supraclavicular fossa on the left.  The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain that is a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The Board observes that the examiner did not provide an opinion on whether the Veteran's current pain, numbness or reduced range of motion is related to the injury that occurred during ACDUTRA in June 2004.  Furthermore, the examiner did not address whether the Veteran's degenerative disc disease at C6/C7 is related to active military service to include the June 2004 injury.  Based on the foregoing, the Board finds the Veteran should be provided with another VA examination as there is insufficient evidence of record to determine if the Veteran has a left shoulder or neck disability for which service connection may be granted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated his left shoulder and neck.  After securing any necessary releases, request those records which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  Regardless of the Veteran's response, relevant current VA treatment records should be associated with the claims file.

2. After the above has been completed and any outstanding treatment records have been associated with the claims file, schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for residuals of a left shoulder and neck injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the left shoulder and neck and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left shoulder and/or neck disorder (to include the diagnosis of degenerative disc disease at C6/C7) is related to the injury that occurred in June 2004 while the Veteran was on active duty for training.  If the examiner determines that the Veteran does not have specific disability of the left shoulder or neck, then provide an opinion on whether any pain, numbness, muscle spasm, reduced range of motion or any other symptoms are at least as likely as not related to the injury that occurred in June 2004 while the Veteran was on active duty for training

The examiner must provide a clear explanation for all conclusions. 

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for residuals of a left shoulder and neck injury, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


